COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Veranda Nation, Inc. v. Preston Julian, Jr.
Appellate case number:       01-22-00200-CV
Trial court case number:     1122091
Trial court:                 County Court at Law No. 1 of Harris County

        Appellant, Veranda Nation, Inc., filed a notice of appeal from the trial court’s
December 13, 2021 “Order Denying Veranda Nation, Inc.’s Second Motion for Contempt.”
Veranda filed its appellant’s brief on July 15, 2022. Accordingly, appellee, Preston Julian,
Jr.’s brief was due to be filed on or before August 15, 2022. On August 15, 2022, Julian
filed a motion to extend time to file his appellee’s brief, requesting that his deadline to file
his appellee’s brief be extended. On August 16, 2022, the Court granted Julian’s motion,
extending his deadline to file an appellee’s brief to October 14, 2022.
        Also on August 16, 2022, Julian filed a “Motion to Dismiss Based on Mootness and
Want of Jurisdiction.” On October 14, 2022, Julian filed his second motion to extend time
to file his appellee’s brief. In his second motion to extend, Julian requests a second
sixty-day extension of the deadline to file his brief to allow this Court to rule on his motion
to dismiss. On October 18, 2022, the Court entered an order notifying the parties that
Julian’s motion to dismiss would be carried with the case.
       Julian’s motion includes a certificate of conference stating that Veranda “is opposed
to a 60-day extension of the briefing deadline.” See TEX. R. APP. P. 10.1(a)(5).
       Julian’s second motion to extend is granted in part. Julian’s appellee’s brief is due
to be filed no later than November 14, 2022. Absent extraordinary circumstances, no
further extensions will be considered and the failure to file an appellee’s brief by November
14, 2022 may result in the appeal being set for submission and considered without an
appellee’s brief.
      It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: ____October 20, 2022____